DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites both 1) “wherein in each pass of the multiple passes a subset of a plurality of layers is printed” and 2) “causing the printing system to perform one or more passes…without depositing ink…” The first recitation seems to state that ink is deposited in each pass, and the second recitation seems to state that no ink is deposited in certain passes. These recitations seem to be at odds. Clarification is required.
Because claims 2-12, 27-35, 37 and 38 depend from claims 1, 26 and 36, they are also rejected on this basis.  

Claims 8 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “generating a counter to store a number of a plurality of ink drops required to achieve the thickness of the texture at a specified pixel of the pixels…” First, it is not understood how a counter can be “generated.” To Examiner’s understanding, a counter is a hardware component used to count a number of occurrences. Also, Examiner does not understand how a counter would be used to store a fixed number of ink drops. In other words, it would seem to Examiner that a counter is used to count a changing value, not store a fixed one. Clarification is required. 
Because claims 9, 10, 34 and 25 depend from claims 8 and 32, those claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12, 26, 28-33, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker et al. (2014/0255645) in view of Usuda et al. (2012/0127237) and Barkley et al. (2017/0165990).

 	Regarding claims 1, 26 and 36, Shumaker teaches a computer-implemented method, a computer-readable storage medium and system comprising: 
receiving information ([0035], information pertaining to colors) regarding a number of a first plurality of layers ([0035], color layers) in which an image is to be printed by a printing system ([0035]); 
determining a number of a second plurality of layers ([0035], all but the final white layer printed) of a texture of the image ([0035]), the number of second plurality of layers being a function an intensity of a given pixel of the texture ([0036]); and 
generating a set of computer instructions ([0035], note that such a set is necessarily present) to print the image with the texture as a plurality of layers on a substrate, the set of computer instructions causing the printing system to: 
 	print the second plurality of layers of the texture on the substrate, and 
print the first plurality of layers of the image on the texture ([0035], note that a plurality of second white texture layers are printed, and then the last white layer and at least one color first image layers are printed on top of the second texture layers), 
wherein generating the set of computer instructions to print the image with the texture includes: 
generating computer instructions to cause the printing system to print the image in multiple passes of the substrate ([0035], note that a carriage necessarily prints multi-pass),  
wherein in each pass of the multiple passes a subset of the plurality of layers is printed ([0035], note that this could mean anything), the plurality of layers further including a set of white ink layers 
Shumaker does not teach wherein the number of second plurality of layers being a function of a maximum thickness of the texture. Usuda teaches wherein a plurality of ink layers is formed according to a maximum droplet count (Usuda, [0035]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a maximum, droplet count, as disclosed by Usuda, as a criterion on which to base an amount of printed layers taught by Shumaker because doing so would ensure the precise identification of the thickness of the applied layer (Usuda, [0035]). Moreover, it should be noted that both maximum droplet count and image density were well-known criteria at the time of invention on which to base layer deposition, and so to use one instead of the other would have been obvious depending on the desired result of the printing. 
Shumaker in view of Usuda does not teach wherein the computer instructions are configured to cause the printing system to perform one or more passes of the substrate without depositing ink on the substrate for an entirety of a set of skipped layers. Barkley teaches inserting non-printing passes in between printing passes depending on ink drying times due to print densities so as to allow for proper drying thereby preventing printing defects (Barkley, [0012]). It would have been obvious to one of ordinary skill in the art at the time of invention to add non-printing passes, as disclosed by Barkley, to the method and medium disclosed by Shumaker in view of Usuda because doing so would allow for ink to properly dry between printing passes, thereby reducing print defects. 
 	Regarding claims 3 and 28, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein the set of instructions cause the printing system to raise a carriage of the printing system containing print heads that deposit ink on the substrate to accommodate printing a portion of the texture thicker than a specified threshold or printing a portion of the image on the portion of the texture thicker than the specified threshold (Usuda, [0011], Note that distance changer can change the distance between the carriage and the medium so as to accommodate printing thickness). It would have been obvious to one of ordinary skill in the art at the time of invention to add the distance changer disclosed by Usuda to the device disclosed by Shumaker because doing so would allow for a greater range of thicknesses to be printed. 	Regarding claims 4 and 29, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein in each pass of the multiple passes the substrate is fed back to the printing system to print a remaining portion of the image with the texture (Note that this could mean any number of things. First, as examiner understands it, the substrate is located within the printing system throughout the entire print job, and thus to say that the substrate is fed “back to the printing system” seems redundant/inaccurate. Further, because Shumaker teaches a multi-pass carriage that prints multiple white layers with a white printhead, the printing of textured layers is necessarily executed over several passes of the printhead over the substrate with intervening media feed operations). 	Regarding claim 5 and 30, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein a number of the plurality of layers printed in the multiple passes is determined as a function of thickness of the ink and a print gap, the print gap being the distance between print heads of the printing system that deposit ink on the substrate and the texture printed on the substrate (Shumaker, [0035], Usuda, [0011], Note that upon combination, this would necessarily be the case). 	Regarding claim 6, Shumaker in view of Usuda and Barkley teaches the method of claim 1, wherein determining the number of the second plurality of layers of the texture includes determining the number of the second plurality of layers as a function of a number of a plurality of ink drops required to achieve the maximum thickness and a number of a plurality of print heads of the printing system which deposit ink on the substrate. 	Regarding claims 7 and 32, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively, wherein determining the number of the second plurality of layers of the texture includes: for each of a plurality of pixels of a first image file representing the texture, determining intensity information of a specified pixel of the pixels of the first image file, the intensity information indicative of a thickness of the texture at the specified pixel (Shumaker, [0036]), determining a number of a plurality of ink drops required to achieve the thickness of the texture at the specified pixel (Shumaker, [0035], note that the number of layers at a given pixel is just the number of ink drops), and determining the number of the second plurality of layers of the texture for the specified pixel as a function of the number of the plurality of ink drops and a number of a plurality of print heads of the printing system that deposit ink on the substrate (Shumaker, [0035], note that a single white head is used, and thus the single white head must deposit all texture droplets to obtain a certain thickness, and the thickness is determined on this basis).  	Regarding claims 8 and 33, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, wherein generating the set of instructions includes: for each of a plurality of pixels of a first image file representing the texture, generating a counter to store a number of a plurality of ink drops required to achieve the thickness of the texture at a specified pixel of the pixels (Shumaker, [0035], Again, note that, for any given pixel, a number of layers to be printed is necessarily a number of droplets to be printed. Thus, because Shumaker’s program has a counter to store the number of layers to be deposited for every pixel, the program also has a counter to store the number of droplets to be deposited to achieve a certain thickness). 	Regarding claims 10 and 35, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 9 and 34, wherein the set of the plurality of layers includes one of a set of layers of white ink or a set of blank layers (Shumaker, [0035]). 	Regarding claims 12 and 38, Shumaker in view of Usuda and Barkley teaches the method and system of claims 1 and 36, respectively, wherein printing the second plurality of layers of the texture includes printing the second plurality of layers using ink of at least one of a plurality of colors of the printing system (Shumaker, [0035], [0037], Note that white, cyan, black, magenta and yellow are all colors).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda and Barkley as applied to claims 1 and 26 above, and further in view of Yanai (2013/0038907).

Regarding claims 2 and 27, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 1 and 26, respectively. Shumaker in view of Usuda and Barkley does not teach wherein generating the instructions to cause the printing system to print in the subset of the plurality of layers in a pass of the multiple passes includes: 
generating instructions to cause the printing system to: 
segment nozzles in each of a plurality of print heads that deposit ink on the substrate into as many sections as a number of the subset of the plurality of layers to be printed in the pass, 
print a first layer of the subset on the substrate using the nozzles from a first section of the sections, move the substrate by a specified distance, the specified distance being a function of a length of a section of the nozzles, and 
print a second layer of the subset on the first layer on the substrate, the printing the second layer using the nozzles from a second section of the sections. Yanai teaches dividing nozzle rows into segments so that each segment prints a layer of an image in a scan, and a following segment prints a following layer on the previously printed layer in the following scan (Yanai, see fig. 5, Note segments corresponding to regions, and regions corresponding to layers). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the nozzle row dividing technique disclosed by Yanai to the device disclosed by Shumaker in view of Usuda and Barkley because doing so would allow for the conveyance of the substrate in only one direction so as to allow for a multi-pass printer to print all layers with a typical reciprocating carriage. 
Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda and Barkley as applied to claims 8 and 33 above, and further in view of Chan et al. (5,111,302).

Regarding claims 9 and 34, Shumaker in view of Usuda and Barkley teaches the method and computer-readable transitory medium of claims 8 and 33. Shumaker in view of Usuda and Barkley does not teach wherein generating the set of instructions includes: generating instructions that cause the printing system to: decrement the counter by a specified value when a print head of the printing system deposits an ink drop on the substrate, determine if the counter has reached a specified threshold, and print a set of the plurality of layers other than the second plurality of layers of the texture. Chan teaches keeping a droplet count and instructing a controller to execute an instruction when the count reaches a certain predetermined threshold (Chan, col. 8, lines 21-37). It would have been obvious to one of ordinary skill in the art at the time of invention to trigger a controller instruction once a droplet count had reached a maximum/threshold, as disclosed by Chan, in the device disclosed by Shumaker in view of Usuda and Barkley because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, while Usuda mentions maximum droplet counts, it does not touch on the specifics of exactly how the droplets are counted, and this to look to Chan for such a teaching would have been obvious. 

Claims 11 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shumaker in view of Usuda and Barkley as applied to claims 1 and 36 above, and further in view of Walmsley et al. (2004/0183843).

 	Regarding claims  11 and 37, Shumaker in view of Usuda and Barkley teaches the method and system of claims 1 and 36, respectively. Shumaker in view of Usuda and Barkley does not teach wherein generating the set of instructions includes generating the set of instructions in a raster transfer language (RTL) format. Walmsley teaches generating instructions in RTL format (Walmsley, [1229]). It would have been obvious to one of ordinary skill in the art to generate the instructions in the device disclosed by Shumaker in view of Usuda and Barkley because doing so would amount to using a well-known instruction format in a well-known prior art device to obtain predictable results. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853